748 N.W.2d 821 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Paul WHITMAN, Defendant-Appellant.
Docket No. 135837. COA No. 281518.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the January 7, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the defendant's sentences and we REMAND these cases to the Genesee Circuit Court for resentencing. The reduction in the defendant's offense variable score resulting from the correction of the score for OV 9, which the prosecutor conceded should be zero points in both cases, reduces the defendant's minimum sentencing guidelines range to 78 to 130 months in Docket No. 07-019851-FH, and to 72 to 120 months in Docket No. 07-019867-FH. Moreover, the sentencing court's statements on the record in denying the defendant's postjudgment motion for resentencing do not clearly indicate whether the court would impose the same sentences regardless of any scoring error. Therefore, resentencing is required. MCL 769.34(10); People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006); People v. Lathrop, 480 Mich. 1036, 743 N.W.2d 565 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.